Citation Nr: 9928878	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  96-25 969	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.



WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1984 to January 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the claim of service 
connection for bilateral hearing loss.  The RO subsequently 
granted service connection for hearing loss of the right ear 
by a June 1999 rating decision.  In view of the foregoing, 
the issue of right ear hearing loss has been resolved and is 
not on appeal before the Board.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in March 1999, a transcript of 
which is of record.

The veteran had also perfected a timely substantive appeal on 
the issue of recoupment of severance pay.  At his March 1999 
personal hearing, the veteran acknowledged that he objected 
to the RO's withholding of the amount of his severance pay 
that had already been withheld for Federal income tax 
purposes, and that correction of this amount would resolve 
the appeal to his satisfaction.  In June 1999, the RO 
adjusted the veteran's compensation award to reduce the 
amount of severance pay which was recoverable to the after-
tax amount only.  In view of the foregoing, the recoupment 
issue has been resolved and is no longer on appeal to the 
Board.

The Board also notes that the veteran's March 1995 Notice of 
Disagreement also addressed the RO's denial of service 
connection for a bilateral hip disorder, and the initial 
ratings assigned for his lumbar strain and right shoulder 
disabilities.  However, after a Statement of the Case was 
promulgated on all of these issues, the veteran only 
submitted a Substantive Appeal on the issues of hearing loss 
and recoupment.  Accordingly, the Board finds that the 
veteran only perfected his appeal on the hearing loss and 
recoupment issues.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 
(1998).  For the reasons stated above, the only issue 
currently on appeal to the Board is entitlement to service 
connection for hearing loss of the left ear.


FINDINGS OF FACT

Although there is some evidence of bilateral hearing loss, 
the most recent medical examination shows that the veteran 
does not have a current hearing loss disability of the left 
ear pursuant to VA regulation.


CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss of the left ear is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's ears were clinically evaluated as 
normal on his May 1983 service examination.  The veteran also 
reported that he had never experienced hearing loss.  At that 
time, audiological evaluation revealed pure tone thresholds, 
in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
10
15
20
30
LEFT
5
15
5
10
10
30

An audiological evaluation conducted in May 1984 revealed 
pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
15
15
20
25
LEFT
5
15
10
20
20
35

A subsequent audiological evaluation, conducted in July 1985, 
revealed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
15
10
15
20
25
LEFT
10
15
10
10
20
30

A subsequent audiological evaluation, conducted in March 
1987, revealed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
15
20
20
20
30
LEFT
10
20
15
20
15
25

The veteran's ears were clinically evaluated as normal on a 
February 1988 reenlistment examination.  At that time, 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
25
25
20
25
35
30
LEFT
25
25
30
25
15
25

An audiological evaluation, conducted in February 1989, 
revealed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
10
15
20
30
LEFT
15
10
10
10
10
40

On a July 1989 flight physical examination, the veteran's 
ears were clinically evaluated as normal.  No audiological 
evaluation appears to have been conducted at that time.

In July 1990, the veteran sought treatment for complaints of 
hearing problems.  An audiological evaluation, conducted on 
July 3, 1990, revealed pure tone thresholds, in decibels, as 
follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
35
30
40
30
30
25
LEFT
30
35
15
30
30
25

A subsequent audiological evaluation, conducted on July 5, 
1990, revealed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
25
25
25
20
25
LEFT
25
30
20
30
35
50

An audiological evaluation, conducted on September 30, 1991, 
revealed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
30
25
30
35
25
LEFT
25
30
25
25
30
25

A subsequent audiological evaluation, conducted on October 1, 
1991, revealed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
45
40
30
45
50
40
LEFT
25
35
45
35
40
50

On a January 1992 discharge physical examination, 
audiological evaluation, revealed pure tone thresholds, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
35
40
30
40
40
35
LEFT
30
35
30
30
35
50

The service medical records also show that the veteran sought 
treatment for hearing problems in January 1992.  At the time, 
it was noted that he had a history of noise exposure and that 
he wore hearing protection.  It was further noted that he had 
difficulty hearing conversation.  A subsequent audiological 
evaluation, conducted in February 1992, appears to reveal 
pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
20
20
--
30
--
LEFT
20
20
25
--
30
--

Speech discrimination scores were 100 percent for the right 
ear, and 96 percent for the left ear.  The examiner noted 
that audiological evaluation was within normal limits, with 
very mild high frequency sensorineural hearing loss at the 
4000 to 8000 Hertz level.  

On his November 1992 discharge examination, the veteran's 
ears were clinically evaluated as normal.  At that time, 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
25
20
25
30
30
30
LEFT
10
20
10
15
15
35

The veteran's DD Form 214 shows that his primary military 
occupational specialty was that of an Aircraft Mechanic.

Private medical records are on file which cover a period from 
May to July 1993.  No pertinent findings were made regarding 
the veteran's hearing.

In conjunction with his claim of entitlement to service 
connection for hearing loss, the veteran underwent a VA 
audiological examination in September 1994.  It was noted 
that the veteran spent ten years in the service working with 
jet engines.  At this examination, the veteran reported 
problems understanding speech while in the presence of 
background noise.  At that time, audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
10
20
20
25
25
23
LEFT
10
20
20
25
25
23

Speech recognition scores were 96 percent for the right ear, 
and 100 percent for the left ear.  In summary, the examiner 
found the veteran's hearing to be normal/borderline normal in 
both ears.  Discrimination abilities were found to be 
excellent, bilaterally.

By a February 1995 rating decision, the RO denied service 
connection for bilateral hearing loss, among other things, 
because the veteran was not shown to have a hearing loss 
disability on the September 1994 VA examination under VA 
regulations.

In his March 1995 Notice of Disagreement, the veteran 
contended that his service medical records showed a steady 
decrease in his hearing ability.  He also stated that the 
only hearing examination that he had had in the last few 
years which did not show hearing loss was the VA examination.

In conjunction with his Notice of Disagreement, the veteran 
submitted copies of his service audiological evaluations, as 
well as a private audiological evaluation dated in November 
1994.  This private audiological evaluation appears to reveal 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
30
35
LEFT
20
25
25
40
40

At his March 1999 personal hearing, the veteran testified 
that while he was not shown to have a hearing loss disability 
on the September 1994 VA examination, other audiological 
evaluations were of record that did show a hearing loss 
disability.  It was also noted that the veteran's duties as 
an aircraft mechanic resulted in a great deal of noise 
exposure during his period of active duty.  

Following his personal hearing, the veteran underwent a new 
VA audiological examination in April 1999.  The examiner 
noted that the veteran's medical records were available for 
review.  Further, the veteran reported that he was exposed to 
noise during service from jet engines, and that he 
experienced occupational noise exposure from working in a 
factory.  At the time of this examination, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:





HERTZ




500
1000
2000
3000
4000
Average
RIGHT
30
35
35
30
30
33
LEFT
25
30
30
25
15
25

Speech recognition scores were 92 percent for the right ear, 
and 96 percent for the left ear.  Based on the foregoing, the 
examiner found that the auditory tests revealed a flat, mild 
sensorineural hearing loss in the right ear and hearing 
predominantly within normal limits in the left ear except for 
a mild sensorineural hearing loss at 1000 and 2000 Hertz.  
Furthermore, the examiner opined that, given the veteran's 
history of military and occupational noise exposure, that the 
years of military exposure was as likely as not to have 
contributed to the veteran's hearing loss.

In a June 1999 rating decision, and concurrent Supplemental 
Statement of the Case, the RO granted service connection for 
hearing loss of the right ear, and confirmed and continued 
the denial of service connection for hearing loss of the left 
ear.  The RO found that the April 1999 VA examination did not 
show that the veteran had a current hearing loss disability 
as defined by VA regulations.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service or for certain diseases that were 
initially manifested, generally to a compensable degree of 10 
percent or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307 (1998).  This presumption 
includes organic diseases of the nervous system such as 
sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis.  The Board finds that the veteran's claim of 
service connection for hearing loss of the left ear is not 
well grounded, because the evidence does not support a 
finding that the veteran currently has a hearing loss 
disability of the left ear as defined by 38 C.F.R. § 3.385.

It is noted that service examinations conducted in July 1990, 
October 1991, January 1992, as well as the private 
audiological evaluation conducted in November 1994, do show a 
hearing loss disability of the left ear as defined by 
38 C.F.R. § 3.385.  However, the most recent examination on 
file - the April 1999 VA examination - does not show that the 
veteran has a hearing loss disability of the left ear 
pursuant to this regulation.  Therefore, the Board must 
conclude that the veteran's claim of entitlement to service 
connection for bilateral hearing loss is not well grounded as 
the evidence does not establish that the veteran currently 
has the claimed disability for VA purposes.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).

The veteran was exposed to significant noise during his 
military service and experienced hearing problems both in 
service and after service.  All of these things are clearly 
shown by the evidence of record.  The Board also notes that 
while the April 1999 VA examination does not confirm that the 
veteran has a hearing loss disability of the left ear 
pursuant to 38 C.F.R. § 3.385, the examiner did render a 
competent medical opinion relating the veteran's hearing 
problems to his period of active service.  However, the 
simple fact is that unless the evidence shows that the 
veteran currently meets the requirements of 38 C.F.R. § 
3.385, service connection cannot be granted for hearing loss.  
Furthermore, the Board wishes to emphasize that this decision 
does not preclude the veteran from seeking service connection 
once the requirements of 38 C.F.R. § 3.385 are met.  Hensley 
at 158 (service connection may still be established if a 
veteran currently satisfies the criteria of 38 C.F.R. § 
3.385, and the evidence links current hearing loss with 
service).

For the reasons stated above, the Board finds that the 
veteran's claim is not well grounded and must be denied.  As 
the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board notes that the RO did not specifically deny the 
appellant's claim on the basis of it being not well grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
Federal Circuit upheld the Court of Appeals for Veterans 
Claims interpretation of 38 U.S.C.A. § 5107(a) and held that 
VA has no duty to assist the claimant in the absence of a 
well-grounded claim.  See also Morton v. West, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  However, VA 
may, dependent on the facts of the case, have a duty to 
notify the veteran of the evidence needed to support his 
claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 
Vet. App. 69, 79 (1995).  In the instant case, the Board 
finds that the RO has advised the veteran of the evidence 
necessary to well ground his claim, and the veteran has not 
indicated the existence of any pertinent evidence that has 
not already been obtained or requested that would well ground 
his claim.  McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 1997); 
Epps, supra.


ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

